Citation Nr: 1040929	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-39 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2004 
for the award of service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether a May 26, 1971 RO rating decision, which denied a 
claim of service connection for sleep walking, should be revised 
or reversed on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In September 2010, the Veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  The hearing 
transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran filed an original service 
connection application for a "nervous condition" in April 1971.  
An unappealed May 26, 1971 RO rating decision denied a claim of 
service connection for "sleep walking."  

The Veteran filed an application for service connection for PTSD 
on April 27, 2004, and a March 2007 RO rating decision awarded 
service connection for PTSD effective to April 27, 2004. 

The Veteran has perfected an appeal with respect to challenging 
the effective date of award assigned for PTSD under the effective 
date provisions of 38 U.S.C.A. § 5110.  In March 2010, the 
Veteran's representative clarified that the "crux" of argument 
for an earlier effective date of award is based upon an 
allegation that the May 1971 decision should be revised or 
reversed on the basis of CUE.  

This is a separate claim brought under the provisions of 
38 U.S.C.A. § 5109A.

An April 2010 RO rating decision separately adjudicated, and 
denied, the Veteran's CUE claim.  At his hearing in September 
2010, the Veteran again argued that the crux of his appeal 
concerns his CUE allegation, indicating an intent to pursue this 
theory as a means to an earlier effective date of award.

With respect to the CUE claim, the Board essentially has before 
it a written statement submitted within one year of the date of 
decision expressing an intent to appeal the determination.  See 
38 C.F.R. §§ 20.201, 20.302.  See also Tomlin v. Brown, 5 Vet. 
App. 355 (1993) (when oral remarks [i.e., hearing testimony] are 
transcribed, a statement becomes written).  Thus, the Veteran's 
testimony contains all the hallmarks of an NOD except with 
respect to the proper place of filing, which should be the RO.  
38 C.F.R. § 20.300.

In Hunt v. Nicholson, 20 Vet. App. 519 (2006), the United States 
Court of Appeals for Veterans Claims (Court) applied the 
principles of equitable estoppel when a claimant misfiled a 
timely substantive appeal directly to the Board.  Similar to 
Hunt, VA has received timely notice that the Veteran intends to 
appeal the RO's determination that the May 1971 decision was not 
the product of CUE.  As such, the Board will deem that a timely 
NOD has been filed.  This issue must be remanded for the 
preparation of a statement of the case (SOC).  Manlincon v. West, 
12 Vet. App. 238 (1999).

The Court has also held that when a determination on one issue 
could have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).  The present claim for an earlier effective 
date for the award of service connection for PTSD would 
potentially be affected by a finding of CUE in the March 1971 RO 
rating action.

Accordingly, the Board finds that the issue of whether CUE exists 
in the March 1971 rating decision that denied service connection 
for sleep walking is inextricably intertwined with the current 
effective date issue on appeal.  As such, the Board defers 
consideration of the claim on appeal pending the issuance of the 
SOC of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran an SOC on the issue of 
whether a May 26, 1971 RO rating decision, which 
denied a claim of service connection for sleep 
walking, should be revised or reversed on the 
basis of CUE.  Advise the Veteran that a timely 
substantive appeal will be necessary to perfect 
the appeal to the Board.

2.  If still in controversy, the RO should 
readjudicate the issue of entitlement to an 
effective date earlier than April 27, 2004 for the 
award of service connection for PTSD.  If the 
determination remains adverse to the Veteran in 
any way, he and his representative should be 
furnished a supplemental statement of the case 
(SSOC) afforded a reasonable period of time for a 
response.  Thereafter, the case should be returned 
to the Board for final appellate review, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

